Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on March 18, 2019.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite numerous terms that either lack proper antecedent basis and/or clarity.  Among these terms are:
the model
the receipt module
the selected profile type
the respective related individual
the information module
the unique identification information
the profiles
the database
the population
The phrase “permit interaction between user”: is unclear as it does not define who the user is interacting with.
Claims 2 and 12 recite “comprising: on a questionnaire”.
Claims 8 and 18 recite “to of the prediction” which is unclear as to how to understand this phrase.  Additionally, the term “the prediction of tourism behavioral patterns” lacks proper antecedent basis.
Claims 9 and 19 recite the phrase “such as”.  It will be understood as requiring only one of the listed characteristics.  Further it is unclear what the phrase “are accompanied by type, number…”.  The phrases “residence and destination between” and “one or more of the personality traits such as openness…and other behavioral characteristics are influencing factors to the tourist behavior pattern prediction method” appear to be awkwardly worded to the extent that they are unclear.  The terms “the trip characteristics”,   “the personality traits” and  “the tourist behavior pattern prediction method” lack proper antecedent basis.
Claims 10 and 20 recite several terms that lack proper antecedent basis: “the personality characteristics and behavioral factors” and “the preset score of information”.  The phrase “affect each property details are tourist behavior pattern prediction method, which is set based on the preset score of information” is confusing and unclear.  The Examiner is unable to determine the meaning and scope of this limitation.
Dependent claims 2-10 and 12-20 are rejected based on their dependence from a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) steps for generating a customized profile from data gathered.
These limitations recite a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “one or more processors configured by machine-readable instructions”, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, a travel agent can perform an in-take with a client to determine personality traits related to travel and input this gathered information into a profile specific to the client. This judicial exception is not integrated into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.
In step 2b, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations of “one or more processors configured by machine-readable instructions” to “configure”, “enhance”, “adapt”, “align” and “store” are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US Pub. No. 2017/0126821) in view of Dholakia et al. (US Pub. No. 2017/0236223).  NOTE: The claims have been examined AS BEST UNDERSTOOD.  Please see 112 rejections, above.
Claims 1 and 11: Bostick discloses:
A system configured for dynamically generating a customized profile for a person for based on a travel-related behavior pattern, the customized profile including a set of attribute types, each of the attribute types having a customized attribute range, the social computing system, the system comprising: one or more hardware processors configured by machine-readable instructions to: (See Fig. 1) 
configure the model to create an initial model of a user; ([0003]:baseline personality profile is generated based on receiving data)
enhance the model to analyze and record interactions of the user with other users in a social network to update and adjust the initial model to provide an enhanced model for the user, ([0003]: iteratively generating a set of personality profiles (thus enhancing) with data received from at least one social media account. The Examiner understands that enhancing the model results when new data is used to generate personalized profiles.  See [0018])
an interaction module configured to permit interaction between user by employing one of the initial model and the enhanced model; ([0012]: interactions between users; [0014]: interactions on social media sites are monitored; Fig. 1 shows model elements including the Psycholinguistic Profiling System, the Analytics Engine and the Data Storage)
the predefined profile having predefined attribute types corresponding to the set of attribute types, each of the predefined attribute types having a predefined attribute range representing a range of attribute values for the selected profile type,  ([0017]: threshold values are established for a set of behavioral attributes of the user and are stored as part of the baseline personality profile)
align the information module for user information corresponding to the unique identification information of the profiles retrieved from the database, collected over a period of time the population from the user information and social statistics properties in personality traits and behaviors influencing factors extracted by the attributes, and time and location information, generating a statistical information; ([0022]: profiles are developed for the user’s associates and compared to the user’s profile to determine whether to issue an alert based on the monitored activity.  These profiles contains the same set of behavioral attributes
adapt a profile module for calculating determined attribute ranges for each of the attribute types of the set of attribute types, and adapted for generating customized attribute ranges as a combination of the determined attribute ranges with the predefined attribute ranges; and store generated customized ranges as the customized profile in an output module. ([0017]: threshold values are established for a set of behavioral attributes of the user and are stored as part of the baseline personality profile)
To the extent that the Examiner understands the claims, Bostick does not disclose: adapt the receipt module for receiving a predefined profile corresponding to the selected profile type; assessments having questions related to one or more attributes of the set of attribute types, each of the questions having a value assigned by the respective related individual, based on the values of the questions, travel characteristics.
Dholakia, however, discloses determining personality type profiles using a personality assessment tool and mapping the personality type profile to predefined travel personality types ([0005]), using a personality classifier to process content, such as social media posts ([0015]), disclosing personality traits that include an emotional range assessment ([0024]) and mapping to travel personality types ([0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included personality assessment with respect to travel behaviors, as disclosed by Dholakia in the system disclosed by Bostick, for the motivation of providing a method of including a personalized travel planner that identifies surprising and/or unique events and points of interest for a user based on the personality type of the user. (Dholakia; [0004]).
Claims 2, 4, 12 and 14:  Bostick discloses recording and analyzing the user's interaction with other users in the social network; direct input from other users; ([0012]: interactions between users include direct input from other users) and a calculated personality match score between at least two models of users in the social network indicating closeness based on one or more criteria. ([0025]: profiles are compared and if a given reference profile deviates from a predetermined number (i.e., a score) an alert is sent.) Dholakia, as combined above to disclose personality assessments further discloses a world personality model that describes a personality of a group of users; ([0015]).
Claims 6 and 16:  Bostick discloses a plurality of profiles stored in memory. (Fig. 1).
Claims 7 and 17:  Dholakia, as combined above with Bostick to disclose travel related profiles, further discloses providing recommendations. ([0035]).
Claims 8, 9, 10, 18, 19 and 20:  The Examiner, to the extent that the claims can be understood, cites Dholakia as providing recommendations based on personality and travel behaviors. ([0005]; [0015]; [0025] and [0035]).

Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US Pub. No. 2017/0126821) in view of Dholakia et al. (US Pub. No. 2017/0236223) in view of Official Notice.  NOTE: The claims have been examined AS BEST UNDERSTOOD.  Please see 112 rejections, above.
Claims 3, 5, 13 and 15:  Bostick/Dholakia does not disclose a match score for a specific predefined type of relationship or using weights in the attribute ranges.
The Examiner takes Official Notice that match scores for a specific predefined type of relationship, where weights are factors in determining the scores, is old and well known.  For example, profiles are used for a variety of purposes, including for finding matching partners for dating, friendship, employment openings, etc.  The algorithms that perform the matching use criteria for calculating how well attributes match that is weighted based on the importance of the representative attributes to the user requesting the match.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included match scores for a specific predefined type of relationship, where weights are factors in determining the scores in the system disclosed by Bostick/Dholakia, for the motivation of customizing a recommendation system.


Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629